CRANE, Judge,
dissenting.
I respectfully dissent.
Dr. Magrane moved for summary judgment on the grounds that a physician-patient relationship did not exist at the time of the alleged malpractice. The trial court granted the motion. On appeal plaintiff argues the trial court erred because there is a genuine issue of material fact as to whether a physician-patient relationship existed.
In order to maintain a medical malpractice action against a doctor, a plaintiff must first establish a physician-patient relationship. Richardson v. Rohrbaugh, 857 S.W.2d 415, 417-18 (Mo.App.1993). This relationship gives rise to the duty of care. Id.
The existence of a duty owed by the defendant to the plaintiff is the cornerstone of any negligence action. Defendant is said to owe plaintiff a “duty” when defendant and plaintiff stand in such a relationship to each other that the law will impose upon defendant an obligation to conform his conduct to a standard of reasonable care for plaintiff’s benefit, (footnote omitted)
Snelling v. Middleton, 706 S.W.2d 891, 892 (Mo.App.1986).
In support of her motion for summary judgment Dr. Magrane filed her affidavit in which she averred that she was the chief obstetrical resident of St. Louis City Hospital on the date of plaintiffs injury. On that date, she was at home when she received a telephone call from Dr. Joyce Dube, a junior resident at City Hospital. Dr. Dube informed Dr. Magrane that she needed assistance with an emergency unrelated to this case. Dr. Dube also informed Dr. Magrane *532that someone from Jewish Hospital had called asking permission to transfer a patient to City Hospital. The patient had presented at Jewish Hospital with spontaneous rupture of the membranes and early labor. Dr. Ma-grane told Dr. Dube that she would come to the hospital to assist Dr. Dube with the emergency and that Dr. Dube should call Jewish Hospital to discuss the transfer of the patient, but that Jewish Hospital should give the patient Ritodrine to prevent active labor during transfer. When Dr. Magrane arrived at City Hospital, she began assisting Dr. Dube with the other emergency. Dr. Ma-grane asked Dr. Dube about the patient from Jewish Hospital. Dr. Dube said that she had not been able to call Jewish Hospital back in order to discuss that patient’s transfer because she had been busy with multiple patients and problems at City Hospital. After Dr. Magrane had finished assisting Dr. Dube with the emergency, she returned to the labor and delivery area at which time she first learned that the patient had nonetheless been transferred to City Hospital from Jewish Hospital. By this time the fetus had died. Dr. Magrane argues that the facts in this affidavit were undisputed and establish as a matter of law that no physician-patient relationship existed between herself and plaintiff prior to the death of the fetus.
Plaintiff first argues a factual dispute exists because Jewish Hospital responded in an interrogatory answer that Dr. Wolfson of Jewish Hospital had discussed the possible transfer of plaintiff to City Hospital on the telephone with “the chief OB resident” at City Hospital, which, plaintiff argues, supports an inference that Dr. Wolfson spoke to Dr. Magrane about plaintiffs transfer. This hearsay statement is insufficient to raise a factual issue to defeat summary judgment. State ex rel. Conway v. Villa, 847 S.W.2d 881, 887 (Mo.App.1993). There is no other evidence in the record which would support an inference that Dr. Wolfson spoke to Dr. Magrane about the transfer.1
Plaintiff next contends that the physician-patient relationship was created before plaintiff was transferred to City Hospital because Dr. Magrane told Dr. Dube to tell Jewish Hospital to give plaintiff Ritodrine when transferring her, because the plaintiff was “referred” to Dr. Magrane, and because, as “on call” physician for City Hospital’s OB-GYN Department, Dr. Magrane’s duty began when plaintiff was referred. Plaintiff cites several out-of-state cases in support of these contentions; however, they are all factually distinguishable.
In Hiser v. Randolph, 126 Ariz. 608, 617 P.2d 774 (App.1980) the court held that a hospital’s “on call” emergency room physician, by virtue of his hospital contract, had a physician-patient relationship with a patient who presented herself to the emergency room and whom the hospital asked him to treat. The case did not hold the relationship was created prior to the patient’s arrival at the emergency room. Likewise, in Dillon v. Silver, 520 N.Y.S.2d 751, 134 A.D.2d 159 (N.Y.App.Div.1987) the court found a hospital’s “on call” attending physician, who was contractually bound to accept all patients referred by the hospital, had a physician-patient relationship with a patient who was treated in the hospital’s emergency room and referred to the defendant physician. Again, the case did not hold that the relationship was created prior to the patient’s treatment and referral by the hospital with which defendant was under contract. In Podvin v. Eickhorst, 373 Mich. 175, 128 N.W.2d 523 (1964) the Michigan Supreme Court held that, if a physician-patient relationship existed between plaintiff and defendant, a private physician, it arose as a result of the referral of plaintiffs case by a prior physician to the defendant physician. The case did not hold that a private hospital’s decision to transfer a patient to a public hospital was a personal “referral” to the chief OB-GYN resident of the public hospital which created a physician-patient relationship with the chief OB-GYN resident prior to transfer. In Bienz v. Central Suffolk Hosp., 557 N.Y.S.2d 139, 163 A.D.2d 269 (N.Y.App.Div.1990) the court held that a question of fact as to the existence of a physician-patient relationship existed where the patient had personally telephoned a phy-*533sieian and received advice over the telephone. The case did not address whether instructions from a physician to another physician about what to tell another hospital to do which were never conveyed to the hospital or the patient created a physician-patient relationship. None of these cases supports an argument that Dr. Magrane’s duty to act as plaintiff’s physician arose before plaintiff became an OB-GYN patient at City Hospital and Dr. Magrane was called or notified by City Hospital to treat her.
Plaintiff finally argues that a physician-patient relationship existed because Dr. Ma-grane negligently supervised Dr. Dube by not following up on her directions to Dr. Dube to telephone Jewish Hospital to discuss plaintiff’s transfer. Plaintiff’s full argument on this issue is set out in her brief as follows:
As between Defendant Magrane and Dr. Dube, a physician is responsible for the negligence of those he supervises. Burns v. Owens, 459 S.W.2d 303, 305 (Mo.1970). Defendant Magrane was Dr. Dube’s supervisor. (L.F. 38). Defendant Magrane instructed Dr. Dube to call Jewish Hospital and arrange the transfer. (L.F. 38). Dr. Dube failed to carry out Defendant’s instructions. (L.F. 38-39). Defendant Ma-grane failed to follow up on her directions to Dr. Dube until after an hour had passed. (L.F. 38-39). The one hour delay in treating Plaintiff and admitting her to the labor and delivery room constituted malpractice.
Dr. Semones testified that Defendant Magrane was Dr. Dube’s supervisor and was ultimately responsible for any actions that Dr. Dube did or did not do. (Semones Depo P. 33).
It must first be observed that the existence of a physician-patient relationship is not shown by showing that the defendant physician is vicariously liable for another physician’s negligence. Rather this is an alternate theory of liability.
Where a malpractice action is based on negligent supervision, the plaintiff must establish the standard of care of the attending physician. Dine v. Williams, 830 S.W.2d 453, 456 (Mo.App.1992). Dine addressed this issue as follows:
It is plaintiffs’ primary focus that the attending physicians’ liability is predicated on their failure to properly supervise the resident physicians. In that respect the plaintiffs must establish a standard of care of the attending physicians’ duty to supervise the other doctors.
⅜ ⅜ ⅜ ⅛ ⅝ ⅜
The duty of supervision is not susceptible to easy determination and the amount of attention varies according to the particular circumstances of the case. Marks v. St. Francis Hosp. and School of Nursing, Inc., 179 Kan. 268, 272, 294 P.2d 258, 261 (1956). The standard of care in supervising a resident physician by an attending physician is a technical subject outside the common knowledge and experience of a jury.
[[Image here]]
The only standard of care testified to by plaintiffs’ expert went to the medical care itself, not to the responsibility of the attending physicians or their duty as attending physicians. We hold that the contention an attending physician is negligent in failing to supervise resident physicians while the attending physician is “on duty” must be established by expert testimony and the amount of attention needed depends on the custom or practice of ordinarily diligent and careful physicians acting under the same or similar circumstances.
To support her contention that a genuine issue of material fact remained on the question of negligent supervision, plaintiff was required to present an expert opinion on the standard of care in her response to the summary judgment motion. ITT Commercial Fin. Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 381 (Mo. banc 1993). If the non-movant cannot contradict the showing of the movant, by affidavit or otherwise, judgment is properly entered against the non-movant. Id. at 381. See Richardson, 857 S.W.2d at 417.
In plaintiffs response to the motion for summary judgment, she claimed negligent supervision and made specific references to Dr. Magrane’s affidavit, Dr. Fields’ deposi*534tion, and Dr. Semones’ deposition. She reiterates the reference to Dr. Semones’ deposition in her brief. None of these references contains an expert opinion on the standard of care for a negligent supervisor. Dr. Ma-grane’s affidavit states nothing about the standard of care for supervision or whether or not that standard was breached. Dr. Fields’ deposition states nothing about Dr. Magrane’s supervision of Dr. Dube. Dr. Semones testified:
That still raises the question since Dr. Magrane was Dr. Dube’s supervisor, and ultimately responsible for any actions that Dr. Dube did or didn’t do.
This answer, not in response to any question, only states Dr. Semones’ conclusion that Dr. Magrane is responsible for “any actions” of Dr. Dube by virtue of her position as a “supervisor.” As a matter of law Dr. Ma-grane is not liable to plaintiff for “any actions” of Dr. Dube. Further, this evidence does not establish a medical standard of care. Dr. Semones’ deposition testimony does not fulfill the requirement that plaintiff have an expert opinion establishing a standard of care and stating that Dr. Magrane fell below the standard care in her supervision of Dr. Dube. See Dine, 830 S.W.2d at 456, 457.
Plaintiff did not support her response to Dr. Magrane’s motion for summary judgment with an expert opinion by way of deposition or affidavit which set out the applicable standard of care for supervision or opined that Dr. Magrane’s supervision of Dr. Dube fell below the applicable standard of care. In the absence of expert opinion, plaintiff has not contradicted Dr. Magrane’s motion for summary judgment on the grounds that Dr. Magrane could be vicariously liable.
Plaintiff failed to contradict Dr. Magrane’s showing that there is no genuine issue of material fact and that Dr. Magrane is entitled to judgment as a matter of law. Accordingly, I would affirm the trial court’s grant of summary judgment.

. Dr. Wolfson testified in his deposition that he did not speak with the chief resident at City Hospital about making the transfer, but spoke with another resident.